Citation Nr: 0822481	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
bilateral hearing loss.






ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  That decision, in relevant part, granted the 
veteran's claim for service connection for bilateral hearing 
loss and assigned a 20 percent initial disability rating 
retroactively effective from March 29, 2005, the date of 
receipt of his claim for service connection.  He wants a 
higher initial disability rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


FINDING OF FACT

The veteran has Level IV hearing loss in his left ear and, at 
worst, Level VII hearing loss in his right ear, although it 
also was Level VI when most recently tested.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.85, 4.86, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq 
(West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
veteran dated in April 2005 and April 2006.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by:  (1) informing him of the 
information and evidence not of record that was necessary to 
substantiate his initial service connection and subsequent 
downstream claim; (2) informing him of the information and 
evidence VA would obtain; and (3) informing him of the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

It equally deserves mentioning that the more recent April 
2006 letter from the RO further advised the veteran that a 
downstream disability rating and an effective date would be 
assigned if service connection was granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  And after 
providing that additional VCAA notice, the RO subsequently 
went back and readjudicated his claim in the October 2006 
statement of the case (SOC) and November 2006 supplemental 
SOC (SSOC) - including addressing any additional evidence 
received in response to that additional notice.  This is 
important to point out because the Federal Circuit Court and 
Veterans Claims Court have recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  So the timing 
defect in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

However, it is noted the claim at issue stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating, such as the case 
here, does not trigger additional section 5103(a) notice.  
Indeed, the Court has determined that to hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) (West 2002) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  



The Court even more recently clarified in Goodwin v. Peake, 
No. 05-0876 (U.S. Vet. App. May 19, 2008), that where a 
service-connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C. §§ 5104 and 7105 (West 2002) control as to the 
further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  

In any event, here, the veteran does not contend, nor does 
the evidence show, any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
fact, the RO actually provided the veteran with downstream 
Dingess notice in April 2006 pertaining to the disability 
rating and effective date elements of his bilateral hearing 
loss claim.  Further, after the veteran filed an NOD as to a 
higher initial rating for his bilateral hearing loss, the 
additional notice requirements described within 38 U.S.C. 
§§ 5104 and 7105 were met by the October 2006 SOC and 
November 2006 SSOC.  Specifically, these documents provided 
the veteran with a summary of the pertinent evidence as to 
his bilateral hearing loss claim, a citation to the pertinent 
laws and regulations governing a higher rating for his 
bilateral hearing loss, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for 
bilateral hearing loss.  Consequently, the veteran has not 
met his burden of establishing any prejudice as to notice 
provided for the downstream initial rating and effective date 
elements of his claim.  



As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records and 
arranged for VA audiological compensation examinations to 
assess the severity of his bilateral hearing loss.  He also 
personally submitted a recent VA audiological treatment note, 
dated in April 2007.  The last VA audiological compensation 
examination evaluating the severity of his disability was in 
June 2006, so relatively recently.  The record is inadequate 
and the need for a more contemporaneous examination occurs 
only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2007).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Here, there are two relatively recent VA audiological 
compensation examinations, dated in August 2005 and June 
2006, which do not show a worsening of the veteran's 
bilateral hearing loss disability, justifying a higher 
rating.  Moreover, the subsequent VA treatment record dated 
in April 2007 offers its audiology examination results in 
graphic form and does not show a worsening of the veteran's 
bilateral hearing loss under VA regulations.  Consequently a 
new VA examination to rate the severity of his bilateral 
hearing loss is clearly not warranted.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  



If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for bilateral hearing loss, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (March 29, 2005) until the 
present.  This may result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his bilateral hearing loss 
has been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  Moreover, although the veteran's 
award is effective March 29, 2005, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider clinical records prior to this date, 
to the extent that they are found to shed additional light on 
the veteran's disability picture during the rating period on 
appeal.  



Analysis - Higher Initial Rating for Bilateral Hearing Loss

The veteran's bilateral hearing loss disorder is currently 
rated as 20-percent disabling under Diagnostic Code 6100.  
This 20 percent rating is effective from March 29, 2005, the 
date his claim for service connection was received.  He wants 
a higher rating for this disability throughout the entire 
appeal period.  He asserts that his hearing has worsened to 
the point that he cannot hear voices on television or over 
the phone, but rather, only background noise.  See his April 
2006 NOD.  Further, he reports being able to hear only 50 
percent of what is said.  See November 2006 RO's informal 
conference report.  

Notably, the veteran contests the manner in which the VA 
compensation examinations were performed, placing him in a 
soundproof booth, as this "does not have the background 
noise that affects my hearing.  [He asserts his] hearing is 
worse in crowds or while watching television when there is 
background noise."  See his July 2006 supporting statement; 
see also his October 2006 substantive appeal (VA Form 9) and 
November 2006 RO's informal conference report.  However, the 
report of the June 2006 VA audiological compensation 
examination expressly noted that use of the soundproof booth 
is the standard method for performance of audiometric pure 
tone testing.  A layperson is generally incapable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

It is important for the veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  



Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

The veteran had a VA audiology examination in August 2005.  
His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

65
75
80
90
LEFT

40
65
70
75

The average puretone threshold was 78 decibels in the right 
ear and 63 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 80 percent in the left ear.  

Applying the results of that August 2005 VA examination to 
Table VI yield values of Level V hearing impairment for his 
right ear and Level IV hearing impairment for his left ear.  
However, pursuant to 38 C.F.R. § 4.86(a), since the puretone 
thresholds for the right ear are each 55 decibels or more, 
either Table VI or Table VIa may be applied, whichever 
results in the higher numeral.  Table VIa for the right ear 
yields a higher value of Level VII hearing impairment for the 
right ear, and is consequently used.  Applying these values 
to Table VII indicates his bilateral hearing loss is only 20 
percent disabling.  



The veteran more recently had another VA audiology 
examination in June 2006.  His puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

55
75
80
90
LEFT

45
65
65
80

The average puretone threshold was 75 decibels in the right 
ear and 64 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 82 percent in the 
right ear and 78 percent in the left ear.  

Applying the results of that June 2006 VA examination to 
Table VI yield values of Level V hearing impairment for his 
right ear and Level IV hearing impairment for his left ear.  
However, again pursuant to 38 C.F.R. § 4.86(a), since the 
puretone thresholds for the right ear are each 55 decibels or 
more, either Table VI or Table VIa may be applied, whichever 
results in the higher numeral.  Table VIa for the right ear 
yields a higher value of Level VI hearing impairment for the 
right ear, and is consequently used.  Applying these values 
to Table VII indicates his bilateral hearing loss is again 
only 20 percent disabling.  

An April 2007 VA audiological treatment note included 
audiometric findings of pure tone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 (2007) in order to determine 
the severity of any hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).  Furthermore, even if not precluded, a 
visual analysis of that report does not show unambiguously 
that a rating higher than 20 percent is warranted based on 
those results.  



The Board acknowledges the veteran's assertion that the April 
2007 VA audiologist "told [him] that [his] hearing had 
worsened."  See his April 2007 substantive appeal.  But he 
is simply not competent to relate what a doctor purportedly 
stated to him concerning the severity of his hearing loss 
disorder.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In fact, that April 2007 VA treatment record does 
not document such an opinion, but rather, merely contains the 
veteran's own reported history of complaints of bilateral 
hearing loss for several years and his own belief that his 
hearing has worsened.  Furthermore, in LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court indicated that "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional".  That is to say, as 
the Court further explained in LeShore, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  Despite the 
veteran's reported history of worsening hearing, even if 
indeed true, the April 2007 VA treating audiologist did not 
offer any personal medical finding, comment, or opinion, 
confirming an increase in severity of his bilateral hearing 
loss.  In other words, the VA audiologist merely reporting 
what the veteran had told him concerning the history of his 
hearing loss was not tantamount to actually providing 
sufficient medical evidence demonstrating a worsening in the 
severity of his bilateral hearing loss disability.  

Consequently, the preponderance of the evidence is against 
the veteran's claim for a disability rating higher than 20 
percent for his bilateral hearing loss, in turn meaning there 
is no reasonable doubt to resolve in his favor.  38 C.F.R. 
§ 4.3.  Simply stated, the results of his hearing 
evaluations, do not provide an objective basis for granting a 
higher rating.  



Fenderson Consideration

The veteran's bilateral hearing loss has never been more than 
20-percent disabling at any time since March 29, 2005, the 
effective date of service connection for this disability.  
Moreover, a review of clinical records on file before his 
effective date of the 20 percent rating on March 29, 2005, 
also fail to reveal a disability that is worse than 20-
percent disabling at any time prior to that effective date.  
38 C.F.R. § 4.1.  In fact, both his May 1951 and November 
1951 entrance examinations and his October 1953 separation 
examination show he passed the whispered voice test with 
15/15 scores for each ear, and he otherwise had normal 
hearing.  He had no in-service complaints of hearing loss.  
Also, there are no relevant post-service medical records 
before March 2005.  Therefore, there is no basis for the 
Board to stage this rating.  Fenderson, 12 Vet. App at 125-
26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 20 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).




ORDER

The claim for an initial rating higher than 20 percent for 
bilateral hearing loss is denied.





____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


